SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
491
CA 10-01210
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


DONALD J. SHARKEY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

JOSEPH LIN-YUN CHOW, M.D., CELESTINE J.
SZULEWSKI, P.A., SPRINGVILLE PEDIATRICS AND
ADULT CARE, AND RONALD G. BASALYGA, M.D.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


LAW OFFICES OF LINDA J. MARSH AND ARTHUR J. ZILLER, BUFFALO (ARTHUR
ZILLER OF COUNSEL), FOR PLAINTIFF-APPELLANT.

CARTER, CONBOY, CASE, BLACKMORE, MALONEY & LAIRD, P.C., ALBANY (ADAM
H. COOPER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS JOSEPH LIN-YUN CHOW,
M.D., CELESTINE J. SZULEWSKI, P.A., AND SPRINGVILLE PEDIATRICS AND
ADULT CARE.

DAMON MOREY LLP, BUFFALO, MEISELMAN, DENLEA, PACKMAN, CARTON & EBERZ,
P.C., WHITE PLAINS (MYRA I. PACKMAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT RONALD G. BASALYGA, M.D.


     Appeal from an order of the Supreme Court, Erie County
(Christopher J. Burns, J.), entered December 1, 2009 in a medical
malpractice action. The order denied the motion of plaintiff to
strike defendants’ joint answer.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Sharkey v Chow ([appeal No. 2] ___ AD3d ___
[May 6, 2011]).




Entered:   May 6, 2011                          Patricia L. Morgan
                                                Clerk of the Court